DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 11 March 2019.
Claims 1-16 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 2019 was filed on the mailing date of the initial disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, Claim 10 does not include every limitation of Claim 1 upon which it is 
The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends or in other words that it shall not conceivably be infringed by anything which would not also infringe the basic claim.  See MPEP 608.01(n) Section III.
In this instance, claim 10 can be infringed by mere possession of the system for performing the service providing method without executing any of the method steps.  Note the recitation of “for performing the vehicle to vehicle charging service providing method” is part of a functional language recitation describing the capability of the methodology, not a recitation of actual execution resulting in active method steps.  Since no active steps are recited, claim 1, drawn to the method, would not be infringed by the mere possession of the system that would infringe claim 10.  As a result claim 10 is in improper dependent form.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent Claims 1 and 11 recite a service providing method for vehicle 
This judicial exception is not integrated into a practical application.  The claims recite additional elements for receiving information by a server from terminals, sending information in a selectable manner, receiving information of a selection and transmitting information by the server.  The receiving, sending and transmitting steps are all recited at a high level of generality and illustrate mere data gathering and transmission which are forms of insignificant extra solution activity.  The server that performs the steps is also recited at a high level of generality and merely automates the steps.  Each of the additional limitations is no more than mere instructions to transmit data and apply the exception using generic computer components, a server and terminals.  The combination of these additional element sis no more than mere instructions to apply the exception using 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer, i.e. by a server.  The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving, sending and transmitting steps that were considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the server is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI and OIP Techs court decisions references in MPEP 2106.05(d) indicate that mere collection, receipt and transmission of data over a network are well-understood, routine and convention functions when claimed in a merely generic manner, as they are here.
Claims 2-10 and 12-16 are dependent upon Claims 1 and 11 and include all the limitations of the independent claims and thus recite the same abstract idea.  The types of information being described in the dependent claims or the rules utilized for filtering and matching customer supply and demand merely narrow the abstract idea relating to matching customer supply and demand based on a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coburn et al. (US 2019/0001833).
As per Claim 1 Coburn teaches:
A vehicle-to-vehicle charging service providing method (Coburn [0004]), comprising:  
5receiving, by a server from a supplier terminal of each of a plurality of suppliers who want to charge another electric vehicle, supplier information, which is charging related information that can be provided (Coburn Fig. 5 item 520, [0006, 0020, 0027-0031, 0034-0037, 0046, 0049] illustrate and describe a processing unit for receiving information from suppliers offering to charge another vehicle); 
receiving, by the server from a demander terminal of a 10demander who wants to charge an electric vehicle, demander information (Coburn Fig. 2 item 210, [0004, 0020-0021, 0027-0031, 0034-0037, 0048] describe the processing unit receiving a request for a charge for an electric vehicle and associated information); 
filtering suppliers corresponding to the demander information based on supplier information of the server (Coburn Fig. 5 item 520 and Fig. 6, [0046-0049] describe the ability to broadcast a request for vehicle to vehicle charging and to receive multiple responses offering a charge including information on its availability and location, the processor may select one of the offers, e.g. filter suppliers, based on specific factors such as proximity, cost, etc.); 
sending supplier information of the filtered suppliers to 15the demander terminal of the demander in a selectable manner (Coburn Fig. 5 item 520-530 and Fig. 6, [0006, 0020-0021, 0027-0031, 0046-0049] describe the ability to receive multiple responses offering a charge including information on its availability and location, the processor may select one of the offers, e.g. filter suppliers, based on specific factors such as proximity, cost, etc. after displaying the available ; 
receiving supplier information of one of the filtered suppliers selected by the demander from the demander terminal (Coburn Fig. 5 item 520-530 and Fig. 6 [0004-0006, 0020-0021, 0027-0031, 0047-0049] describe the ability to broadcast a request for vehicle to vehicle charging and to receive multiple responses offering a charge including information on its availability and location, the processor may select one of the offers, e.g. filter suppliers, based on specific factors such as proximity, cost, etc. and may send back an acknowledgement to the second vehicle as well as information acknowledging the acceptance of a request so that the two vehicles can meet to perform the charging); and 
transmitting, by the server, completion information 20indicating completion of charging reservation matching to the supplier terminal of the supplier selected by the demander and to the demander (Coburn Fig. 5 item 520-530 and Fig. 6 [0004-0006, 0027-0031, 0046-0049] describe the ability to broadcast a request for vehicle to vehicle charging and to receive multiple responses offering a charge including information on its availability and location, the processor may select one of the offers, e.g. filter suppliers, based on specific factors such as proximity, cost, etc. and may send back an acknowledgement to the second vehicle as well as information acknowledging the acceptance of a request so that the two vehicles can meet to perform the charging as well as transmitting .  
As per Claim 2 Coburn further teaches:
wherein the supplier information received by the server includes information of at least one of start and end times of available supply, an available charging capacity, a 5location of a supplier vehicle, and a supply price (Coburn Fig. 5 item 520, [0006, 0020, 0027-0037, 0043, 0046-0049] illustrate and describe supplier information received by the processing unit including available charging capacity, location and supply price).  
As per Claim 3 Coburn further teaches:
wherein the demander information received from the demander includes information of at least one of a desired 10charging start time, a required charging capacity, a desired charging location, and a location of a demander vehicle (Coburn Fig. 2 item 210, [0006, 0020-0021, 0027-0037, 0043, 0046-0049] describe the processing unit receiving demand information including required charge and location information).  
As per Claim 4 Coburn further teaches:
wherein the filtering the suppliers corresponding to 15the demander information comprises determining whether a supplier: has the available charging capacity greater than the required charging capacity of the demander;  20has the start and end times of available supply within which the desired charging start time falls; and has transmitted supplier information in which a time, which ranges from an expected charging start time that is a later time between a time at which the demander vehicle is expected to be 24able to move to a charging location and a time at which the supplier vehicle is expected to be able to move to the charging location to a time that results from adding to the expected charging start time a charging preparation time and a time 5expected to be required to charge the required charging capacity, falls within the start and end times of available supply is filtered as a supplier corresponding to the demander information (Coburn Fig. 5 item 520 and Fig. 6, [0006, 0027-0031, 0043-0049] describe the ability to broadcast a request for vehicle to vehicle charging and to receive multiple responses offering a charge including information on its availability and location, the processor may select one of the offers, e.g. filter suppliers, based on specific factors such as proximity, cost, battery power, remaining power in battery, location of charger port, vehicle information, capacity information, distance, consumption history, rate of consumption, nearest EV).  
As per Claim 5 Coburn further teaches:
wherein if the desired charging location input by the demander is the location of the supplier vehicle, only a supplier who is able to arrive on the basis of remaining electric energy of the demander vehicle is filtered as the supplier corresponding to the demander information (Coburn [0043-0049] describes utilizing any variety of designated criteria to determine which supplier corresponds to the demander information including location as well as energy factors).  
As per Claim 10
A vehicle-to-vehicle charging service providing system 10for performing the vehicle-to-vehicle charging service providing method of claim 1, the system comprising: the supplier terminal; the demander terminal; and the server (Coburn Fig. 1 illustrates supplier and demander terminals, such as the interfaces of vehicles 10a and 10b as well as a server such as the third party device, mobile communication device or network through which they communicate).  
As per Claims 11-13 and 16 the limitations are substantially similar to those set forth in Claims 1-5 and 10 above and are therefore rejected based on the same reasons and rationale set forth in the rejections of claims 1-5 above.  Claim 11 illustrates the inverse scenario, where the supplier is performing the search to offer services, however, the cited art can be performed in either direction, so either the supplier or requestor can be performing a search and thus meets the limitations of the claims as currently recited, see [0049] explicitly reciting that any vehicle requiring or offering a service can upload or search for related information and choose form the choices available.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coburn et al. (US 2019/0001833) in view of Dukach et al. (US 2002/0009978).
As per Claim 6 Coburn further teaches:
wherein if the desired charging location input by the demander is the location of the supplier vehicle, when sending the supplier information of the filtered 20suppliers to the demander in a selectable manner, the supplier information indicating the shortest to longest distance from a current location of the demander vehicle to a destination via the location of the supplier vehicle (Coburn [0043-0049] describes the ability to utilize location based criteria for filtering supplier information and to make a decisions so that the closest in distance offer is chosen).
Coburn does not explicitly recite providing the possible results in a ranked order of shortest to longest.  However, Dukach teaches a display interface for a vehicle that enables users to select what information will be displayed, specifically, different criteria can include time based factors as is described in at least [0242-0249]. Dukach further teaches:
the supplier information is provided to the demander in a ranked order (Dukach [0250-0271 describes the ability to use the interface to determine a degree to which different results are found that match the designated criteria and the ability to select from those output results as is illustrated in at least Figs. 26A-B, the search result displays can be output as any ranked list for any designated set of criteria so that the best match can be identified), 

As per Claim 7 Coburn in at least [0043-0049] describes the ability to utilize location based criteria for filtering supplier information and to make a decisions based on any set of designated criteria, e.g. wherein if the desired charging location input by the demander is the location of the supplier vehicle, when sending the supplier information of the filtered 5suppliers to the demander in a selectable manner.  Coburn does not explicitly recite providing time based factors in a shortest to longest ranked order. However, Dukach teaches a display interface for a vehicle that enables users to select what information will be displayed, specifically, different criteria can include time based factors as is described in at least [0242-0249]. Dukach further teaches:
the supplier information is provided to the demander in a ranked order (Dukach in at least [0262-0267] specifically describes using a time profile, selected time period or factors as criteria for performing a search to identify a match, [0250-0271 describes the ability to use the interface to determine a degree to which different results are found that match the designated criteria and the ability to select from those output results as is illustrated in at least Figs. 26A-B, the . 
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to utilize rules for providing matches between supplier and demanders so that a selection can be made to include techniques for ranking or ordering results from least to greatest, smallest to largest, etc. because by ranking the results in the display, the combination enables the user to most easily identify the best match results from the search performed using the designated criteria.
As per Claim 8 Coburn further teaches:
wherein if the desired charging location input by the demander is the location of the supplier vehicle, when sending the supplier information of the filtered suppliers to the demander in a selectable manner, the supplier 15information is provided to the demander indicating required energy from a current location of the demander vehicle to a destination via the location of the supplier vehicle (Coburn [0043-0049] describes the ability to utilize location based criteria for filtering supplier information and to make decisions based on battery capacity, power for transfer, distance, maximum distance, consumption rate and other energy requirement based information).  
Coburn does not explicitly recite providing the possible results in a ranked order of smallest to largest required energy. 
the supplier information is provided to the demander in a ranked order  (Dukach in at least [0262-0267] specifically describes using a time profile, selected time period or factors as criteria for performing a search to identify a match, [0250-0271 describes the ability to use the interface to determine a degree to which different results are found that match the designated criteria and the ability to select from those output results as is illustrated in at least Figs. 26A-B, the search result displays can be output as any ranked list for any designated set of criteria so that the best match can be identified). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to utilize rules for providing matches between supplier and demanders so that a selection can be made to include techniques for ranking or ordering results from least to greatest, smallest to largest, etc. because by ranking the results in the display, the combination enables the user to most easily identify the best match results from the search performed using the designated criteria.
As per Claim 9 Coburn further teaches:
wherein if the desired charging location input by the demander is the location of the supplier vehicle, the demander selects one of shortest distance, shortest time, and minimum energy options (Coburn [0043-0049] describes utilizing location based information as well as the ability to indicate or select specific factors such as closest distance, or minimum energy consumption); and  26
Coburn does not explicitly recite that this information is provided in a ranked order from smallest or shortest or longest or largest. However, Dukach teaches a display interface for a vehicle that enables users to select what information will be 
information corresponding to the option selected by the demander is provided to the demander in order of shortest to longest or smallest to largest  (Dukach in at least [0262-0267] specifically describes using a time profile, selected time period or factors as criteria for performing a search to identify a match, [0250-0271 describes the ability to use the interface to determine a degree to which different results are found that match the designated criteria and the ability to select from those output results as is illustrated in at least Figs. 26A-B, the search result displays can be output as any ranked list for any designated set of criteria so that the best match can be identified). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to utilize rules for providing matches between supplier and demanders so that a selection can be made to include techniques for ranking or ordering results from least to greatest, smallest to largest, etc. because by ranking the results in the display, the combination enables the user to most easily identify the best match results from the search performed using the designated criteria.
As per Claims 14-15 the limitations are substantially similar to those set forth in claims 6-9 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 6-9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
Plishner (US 2008/0221746) Providing or Receiving electric power form a parked vehicle.
Crabtree et al. (US 2010/0218108) Trading complex energy securities, including through electric vehicles.
Bowen et al. (US 2011/0130885) Managing the provisioning of energy to or from a mobile energy storage device.
Forbes, JR. (US 2011/0172837) Estimating and Providing Dispatchable energy capacity through load management, including the utilization of electric vehicles.
Ricci (US 2018/0143035) Smart Refill Assistant for Electric Vehicles.
Newman (US 2018/0203443) Using Weather information in operation of Autonomous Vehicles.
Follen et al. (US 2018/0257473) Battery Management and Control for a Vehicle.
Javaid et al. (US 2020/0114766) Wireless Charging Vehicle to Vehicle.
Javaid (US 2020/0215929) Electric Vehicle Energy Sharing Marketplace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623